IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-12,789-11


                 EX PARTE TIMOTHY RANDOLPH WALLACE, Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
    CAUSE NO. W99-70447-J(J) IN THE CRIMINAL DISTRICT COURT NUMBER
                                   THREE
                          FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

aggravated robbery with a deadly weapon and sentenced to imprisonment for thirty-seven years.

        Applicant’s claims raised in his initial habeas corpus application filed with the district clerk

on March 31, 2016, and his amended application filed on April 13, 2016, are dismissed as barred by

TEX . CODE CRIM . PROC. art. 11.07 §4(a)(1). Applicant’s claims raised in his supplemental

application filed with the district clerk on April 19, 2016, are denied.
Filed: May 25, 2016
Do not publish